                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHON BENNETT,                 :
         Petitioner,             :                           CIVIL ACTION
                                 :
         v.                      :
                                 :                           No. 17-3081
SUPERINTENDENT ERIC TICE et al., :
         Respondents.            :

                                               ORDER

       AND NOW, this 19th day of March, 2019, upon consideration of Petitioner Stephon Bennett’s

Petition for Writ of Habeas Corpus (Doc. No. 1), Petitioner’s Memorandum of Law in Support (Doc.

No. 12), Respondents’ response thereto (Doc. No. 19), Petitioner’s Reply in Opposition (Doc. No. 21),

upon review of the Report & Recommendation of U.S. Magistrate Judge Lynne A. Sitarski (Doc. No.

23), and Petitioner’s failure to respond thereto, it is ORDERED that:

       1.      The Report & Recommendation (Doc. No. 23) is APPROVED and ADOPTED;

       2.      Mr. Bennett’s Petition for Writ of Habeas Corpus is DENIED; and

       3.      The Clerk of the Court shall mark this case CLOSED for all purposes, including

               statistics.1



                                                     BY THE COURT:

                                                     /s/ Gene E.K. Pratte
                                                     GENE E.K. PRATTER
                                                     UNITED STATES DISTRICT JUDGE




1
        Mr. Bennett did not file any timely objection to the Report & Recommendation. In any event, the
Court’s independent review of the record and the parties’ filings reveals that Magistrate Judge Sitarski’s
reasoning and conclusion are correct, and that Mr. Bennett’s Petition lacks merit.
